COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH


                               NO. 2-08-494-CV


IN THE INTEREST OF A.D.,
A CHILD

                                    ------------

           FROM THE 323RD DISTRICT COURT OF TARRANT COUNTY

                                    ------------

                         MEMORANDUM OPINION 1

                                    ------------

      After a bench trial, the trial court found by clear and convincing evidence

(1) that M.V.M. (Mother) had knowingly placed or knowingly allowed her

daughter, A.D., to remain in conditions or surroundings that endanger the

physical or emotional well-being of the child,2 (2) that Mother had engaged in

conduct or knowingly placed A.D. with persons who engaged in conduct that




      1
          … See Tex. R. App. P. 47.4.
      2
          … See Tex. Fam. Code Ann. § 161.001(1)(D) (Vernon 2008).
endangers the physical or emotional well-being of the child 3 and (3) that the

termination of the parent-child relationship would be in A.D.’s best interest. 4

Based on the findings, the trial court terminated Mother’s parental rights to

A.D.       Mother timely appealed.   In three issues, Mother contends that the

evidence is legally and factually insufficient to support the endangerment

findings and factually insufficient to support the best interest finding. Because

we hold that the evidence is sufficient, we affirm the trial court’s judgment.

       In its findings of fact and conclusions of law, the trial court found, among

other things, that

•      Mother has two other children not in her primary care;

•      Mother had admitted that her actions significantly endangered the
       physical or emotional well-being of A.D.;

•      Mother had violated a safety plan “designed to protect the child and
       prevent removal by pulling the child’s hair and being discharged from the
       battered-women’s shelter in which she and the child were given refuge”;

•      the State of Kentucky child welfare agency investigated two referrals of
       abuse involving Mother and A.D.;

•      Mother had been involved in numerous relationships with “physically
       abusive paramours”;

•      A.D. was born prematurely because of stress suffered by Mother as a
       result of her relationship with a boyfriend (A.D.’s father) (“Father”);


       3
           … See id. § 161.001(1)(E).
       4
           … See id. § 161.001(2).

                                         2
•   A.D. was burned while in the care of Mother while they were still living
    in Kentucky when another child lit a broom and swept it over A.D.’s
    head;

•   Mother did not seek medical attention for A.D. regarding her burn until
    they arrived in Texas and Mother was directed to do so by CPS;

•   Mother has lived with A.D. in at least five different individuals’
    residences, a homeless shelter, a battered women’s shelter, motels, and
    a car;

•   Mother has failed to provide a safe and stable environment for A.D.;

•   Mother did not complete her family service plan and has admitted that
    she did not complete the plan;

•   Mother did not actively participate in counseling services offered by the
    State and was discharged due to non-attendance;

•   Mother has suffered from manic depression, attention deficit
    hyperactivity disorder, borderline bipolar disorder, and anxiety and panic
    attacks;

•   Mother did not access mental health treatment offered by the State;

•   Mother has had a significant, untreated lice infestation during the
    pendency of this matter and chose to forgo obtaining a statement from
    a health care professional indicating that the infestation was successfully
    treated because doing so would have been embarrassing;

•   at the time of trial, Mother lived with a woman in government-subsidized
    housing, but Mother’s name was not on the lease, she did not have a
    right to reside there, and she could be asked to leave at any time;

•   Mother is not able to provide for the basic needs of A.D.;

•   Mother was not prepared to take A.D. into her primary care on the day
    of trial; and

                                     3
•     the State made diligent efforts to identify a relative or kinship placement
      for A.D., but no suitable persons were identified.

      The evidence shows that Mother’s relationship with Father was filled with

violence. While Mother was seven months pregnant with A.D., Father trapped

her in a car until she threatened him with a stun gun. Mother admitted at trial

that she put A.D. in danger at that time. In a different incident, when Mother

was eight months pregnant with A.D., Father pushed her against some stairs.

About a week after A.D. was born, while they were living with Father’s

grandmother, he told Mother to leave and threatened to kill her if she took A.D.

When A.D. was about two months old, Father slammed Mother up against a

window, and at that point, Mother broke up with him, or, as she put it, “He

finally let [them] free.” When A.D. was about six months old, Mother allowed

Father to see A.D., and after he had spent about twenty minutes with her, “he

walked up to [A.D.] like if he had a gun in his hand and pointed it straight at her

forehead.”

      The testimony at trial showed that Mother has three children, including

A.D., but that none of them are currently in her care.        Before Mother left

Kentucky, she and A.D., six months old at the time, had been living with

another woman and that woman’s six-year-old son. Mother testified that she

had gone to the bathroom, and while she was gone, the boy lit a broom on fire

                                        4
and passed it over A.D.’s head, burning her. Mother did not take A.D. to the

doctor at that time. Instead, she took a bus to Texas with A.D. and went to

the Safe Haven shelter.

      When they arrived at Safe Haven, CPS became involved, and only at that

time did Mother seek medical attention for A.D.’s burn.           The CPS worker

testified that a hair-pulling incident resulted in a safety plan being utilized.

Contradicting Mother’s testimony that the State removed A.D. because the

Presbyterian Night Shelter was not a safe environment for the baby, the CPS

worker testified that A.D. was removed after Mother violated the safety plan

by hitting A.D. on the hand because she dropped a sippy cup. Mother testified

that she merely “tapped” A.D. on the hand. Mother told her counselor that

A.D. knew how to “push her buttons” when A.D. was seven months old.

      Mother testified that once when A.D. was six months old, Mother blacked

out because she had a roommate who was “constantly hollering” at her.

Mother also testified that she was manic depressive, had ADHD, was borderline

bipolar, and had anxiety and panic attacks. Yet Mother delayed getting MHMR

services until near the time of trial and testified that her initial appointment with

MHMR would take place the day following trial.

      Mother has not had a stable home since her pregnancy with A.D. During

her pregnancy, she and Father sometimes slept in the car. After their breakup,

                                         5
she lived with a roommate in Kentucky for a short period before coming to

Texas when A.D. was about six months old. They then lived in the Safe Haven

shelter. After Safe Haven, Mother moved across the street to the Presbyterian

Night Shelter, and A.D. was removed.       Mother lived there for about four

months.

         At some point after the removal, Mother became romantically involved

with a man, and she moved in with him. Mother lived with him for between

five and seven months. According to Mother, she broke up with him after she

found out that he had been stealing from his boss and that he had a drug

problem. They also had to leave their apartment. Mother had since that time

been living with a woman in government-subsidized housing. Mother did not

know whether the woman had a CPS history or a criminal history. Mother had

been living there for about two weeks at the time of trial. Mother’s name was

not on the lease, and she could have been asked to leave at any time. The CPS

worker assigned to the case testified that she did not believe that the housing

would be a stable environment for A.D. because Mother’s name was not on the

lease.

         Mother completed parenting classes and submitted to a psychological

evaluation.    She attended a few counseling sessions.    At the time of trial,

Mother was not working full time. When asked how many hours a week she

                                       6
worked, she stated that she worked “once a day for about two or three hours”

and usually earned about twenty dollars per individual job. She testified that

she would get a full-time job if that would help her get A.D. back. She said

that she only had a part-time job because she could support herself on that

income while she did not have custody of A.D.; she acknowledged that she had

been told that she would probably need a full-time job by the date of trial.

         After A.D. was removed from Mother’s care, A.D. had repeated problems

with head lice. CPS suspended Mother’s visits with A.D. after Mother was

determined to be the source of the lice. Mother acknowledged that she could

have had the visits restarted by going to the health department to have her hair

checked but testified that she did not go to the health department because it

would have been embarrassing. Mother last saw A.D. about a month before

trial.

         The CPS worker testified that she believed that Mother loved A.D. but did

not have the skills to be a parent. She further testified that Mother would stop

a visit with A.D. if A.D. appeared bored or sleepy. The CASA worker testified

that Mother and A.D. had a bond but that Mother had not taken advantage of

the services offered to her and that if a three-month extension were granted to

her, she would not be able to meet the CASA worker’s expectations by that




                                         7
time. Mother acknowledged that before CPS became involved, A.D.’s life was

neither safe nor stable.

      The CPS worker testified that A.D. was in the home of dual-licensed

foster parents who wanted to adopt her. The CPS worker admitted that A.D.

was doing well when she came in to care and was developmentally on target

but stated that the baby was not very active and did not appear to have

bonded. At the time of trial, A.D. appeared to be bonding well with the foster

family, was flourishing, and had become very social.

      In her first two issues, Mother contends that the evidence is legally and

factually insufficient to support the endangerment findings under subsections

(D) and (E).5 As we have explained in a similar case,

             Endangerment means to expose to loss or injury, to
      jeopardize. The trial court may order termination of the parent-child
      relationship if it finds by clear and convincing evidence that the
      parent has knowingly placed or knowingly allowed the child to
      remain in conditions or surroundings that endanger the physical or
      emotional well-being of the child. Under subsection (D), it is
      necessary to examine evidence related to the environment of the
      child to determine if the environment was the source of
      endangerment to the child’s physical or emotional well-being.
      Conduct of a parent in the home can create an environment that
      endangers the physical and emotional well-being of a child.

            . . . . Under subsection (E), the relevant inquiry is whether
      evidence exists that the endangerment of the child’s physical or



      5
          … See id. § 161.001(1)(D), (E).

                                        8
      emotional well-being was the direct result of the parent’s conduct,
      including acts, omissions, and failures to act. Termination under
      subsection (E) must be based on more than a single act or
      omission; a voluntary, deliberate, and conscious course of conduct
      by the parent is required.

             To support a finding of endangerment, the parent’s conduct
      does not necessarily have to be directed at the child, and the child
      is not required to suffer injury. The specific danger to the child’s
      well-being may be inferred from parental misconduct alone, and to
      determine whether termination is necessary, courts may look to
      parental conduct both before and after the child’s birth. . . . As a
      general rule, conduct that subjects a child to a life of uncertainty
      and instability endangers the child’s physical and emotional well-
      being.

            Because   the    evidence     pertaining to    subsections
      161.001(1)(D) and (E) is interrelated, we conduct a consolidated
      review.6

      Applying the appropriate standard of review,7 we hold that, based upon

our review of the record, the evidence is legally sufficient to support the trial

court’s endangerment findings regarding Mother under subsections (D) and (E).

Also applying the appropriate standard of review,8 we hold that the evidence

is factually sufficient to support those findings. We overrule Mother’s first two

issues.


      6
     … In re J.W., No. 02-08-00211-CV, 2009 WL 806865, at *4–5 (Tex.
App.—Fort Worth Mar. 26, 2009, no pet.) (mem. op.) (citations omitted).
      7
          … See In re J.P.B., 180 S.W.3d 570, 573–74 (Tex. 2005).
      8
     … See In re H.R.M., 209 S.W.3d 105, 108 (Tex. 2006); In re C.H., 89
S.W.3d 17, 28 (Tex. 2002).

                                       9
      In her third issue, Mother contends that the evidence is factually

insufficient to support the best interest finding.     Applying the appropriate

standard of review,9 and based upon our review of the record, we hold that the

evidence is factually sufficient to support the best interest finding. We overrule

Mother’s third issue.

      Having overruled Mother’s three issues, we affirm the trial court’s

judgment.

                                                  PER CURIAM

PANEL: DAUPHINOT, WALKER, and MCCOY, JJ.

DELIVERED: September 10, 2009




      9
      … See Tex. Fam. Code Ann. § 263.307(a), (b) (Vernon 2008); In re R.R.,
209 S.W.3d 112, 116 (Tex. 2006); H.R.M., 209 S.W.3d at 108; J.P.B., 180
S.W.3d at 573–74; C.H., 89 S.W.3d at 28; Holley v. Adams, 544 S.W.2d 367,
371–72 (Tex. 1976).

                                       10